Citation Nr: 0730750	
Decision Date: 09/28/07    Archive Date: 10/09/07

DOCKET NO.  05-39 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1967 to March 
1969.   He is the recipient of the Combat Infantryman Badge 
and Purple Heart.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in August 
2005 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Columbia, South Carolina.

In connection with this appeal, the veteran testified at a 
personal hearing before the undersigned Veteran's Law Judge, 
sitting at the RO in May 2007; a transcript of the hearing is 
associated with the claims file.

The Board observes that the veteran had appealed the issue of 
entitlement to service connection for tinnitus, which was 
also denied in the August 2005 rating decision.  However, 
after receipt of additional evidence, service connection for 
tinnitus was granted by the RO in a February 2006 rating 
decision.  Therefore, as the February 2006 decision was a 
full grant of the benefit on appeal with regard to tinnitus, 
that issue is not before the Board. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends that his bilateral hearing loss is the 
result of noise exposure to artillery, mortars, and 
helicopter noise while in combat.  The Board finds that 
remand is necessary to afford the veteran a VA examination 
and obtain another opinion regarding the etiology of the 
veteran's bilateral hearing loss.

The Board observes that reports from June 2005 and January 
2006 audiological examinations are of record.  At the June 
2005 VA examination, the examiner diagnosed moderate to 
moderately-severe high frequency sensorineural hearing loss 
in the right ear and profound high frequency sensorineural 
hearing loss in the left ear.  The examiner opined that it is 
just as likely as not that the veteran's hearing loss is not 
related to noise exposure in the military.  In stating this 
opinion, the examiner cited the normal audiogram from the 
veteran's March 1969 separation examination and the fact that 
the veteran did not complain of hearing loss within one year 
of service discharge.

The January 2006 VA examiner diagnosed normal to severe 
sharply sloping sensorineural hearing loss in the right ear 
and normal to severe precipitous sensorineural hearing loss 
in the left ear.  The examiner opined that the veteran's 
hearing loss is not as likely as not caused by acoustic 
trauma in the military.  However, he also stated that the 
veteran's tinnitus is as likely as not caused by acoustic 
trauma in the military and indicated both that the veteran's 
hearing loss is of the same etiology as his tinnitus and that 
the tinnitus is a cause of the hearing loss.  As a result, 
the Board finds the January 2006 opinion to be unclear as to 
whether the veteran's hearing loss is etiologically related 
to service, etiologically related on a secondary basis to his 
service-connected tinnitus, or not etiologically related to 
service at all.

Therefore, the Board determines that neither the June 2005 
nor the January 2006 VA opinion is adequately clear in either 
meaning or reasoning to provide a basis for the Board's 
decision.  Accordingly, the Board concludes that a remand is 
necessary to afford the veteran another VA examination to 
clarify the nature and etiology of the veteran's bilateral 
hearing loss. 

Additionally, as there is now a question of secondary service 
connection with regard to the veteran's bilateral hearing 
loss, the Board finds that the veteran should be notified of 
the evidentiary requirements of a secondary service 
connection claim, in accordance with Allen v. Brown, 7 Vet. 
App. 439 (1995).  While this appeal was pending, VA amended 
38 C.F.R. § 3.310, the regulation concerning secondary 
service connection to reflect the holding in Allen. See 71 
Fed. Reg. 52,744 (September 7, 2006).

Effective October 10, 2006, the section heading of 38 C.F.R. 
§ 3.310 was retitled "Disabilities that are proximately due 
to, or aggravated by, service-connected disease or injury," 
and the text amended to include a new paragraph:

(b)  Aggravation of nonservice-connected 
disabilities.  Any increase in severity of a 
nonservice-connected disease or injury that is 
proximately due to or the result of a service-
connected disease or injury, and not due to the 
natural progress of the nonservice-connected 
disease, will be service connected.  However, 
VA will not concede that a nonservice-connected 
disease or injury was aggravated by a service-
connected disease or injury unless the baseline 
level of severity of the nonservice-connected 
disease or injury is established by medical 
evidence created before the onset of 
aggravation or by the earliest medical evidence 
created at any time between the onset of 
aggravation and the receipt of medical evidence 
establishing the current level of severity of 
the nonservice-connected disease or injury.  
The rating activity will determine the baseline 
and current levels of severity under the 
Schedule for Rating Disabilities (38 CFR part 
4) and determine the extent of aggravation by 
deducting the baseline level of severity, as 
well as any increase in severity due to the 
natural progress of the disease, from the 
current level.

Thus, this remand for substantive development will allow for 
proper notification in accordance with Allen, supra and 
provide the veteran an opportunity to submit any additional 
evidence relevant to the question of secondary service 
connection. 

Accordingly, the case is REMANDED for the following action:

1.	The veteran should be sent a notice of 
the evidence required to substantiate a 
claim for secondary service connection, 
i.e., that the veteran's bilateral 
hearing loss was incurred or aggravated 
beyond its normal progression as a 
result of his service-connected 
tinnitus, in accordance with Allen, 
supra.

2.	The veteran should be scheduled for 
another VA examination.  The claims 
folder, to include a copy of this 
remand, should be made available for 
review by the examiner, and the 
examiner should indicate in the report 
that the file was reviewed.  All 
necessary tests and studies should be 
conducted in order to assess the nature 
and etiology of the veteran's bilateral 
hearing loss, to include whether the 
hearing loss is secondary to the 
service-connected tinnitus.

Following a comprehensive review of the 
record and findings on examination, the 
examiner must render an opinion as to 
whether the veteran's bilateral hearing 
loss is more likely than not (i.e., 
probability greater than 50 percent), 
at least as likely as not (i.e., 
probability of 50 percent), or less 
likely than not (i.e., probability less 
than 50 percent), etiologically related 
to his active service or to his 
service-connected tinnitus and state a 
rationale for such opinion. 

3.	The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with 
the claims file.  The veteran is to be 
advised that failure to report for a 
scheduled VA examination without good 
cause may have adverse effects on his 
claim.  38 C.F.R. § 3.655 (2007).

4.	After completing the above actions and 
any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
preceding paragraphs, the veteran's 
service connection claim should be 
readjudicated.  If the claim remains 
denied, the veteran and his 
representative should be issued a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

